Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
	Claims 1-20 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 05/05/2021 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Angiotensin, transforming growth factor β and aortic dilatation in Marfan syndrome: of mice and humans." IJC Heart & Vasculature 18 (2018): 71-80), Salameh et al. (Thoracic aortic aneurysm." Vascular Medicine 23.6 (2018): 573-578) and Mullick et al. (US 201901260090).
Yu et al. teach Marfan syndrome is characterized by development of thoracis aortic aneurysm (TAA) in early adult life and angiotensin II can directly induce aortic dilatation (see page 71).  Yu et al. state losartan, an angiotensin receptor blocker (ARB), can help reduce TAA formation (see introduction page 71) and highlights several studies in juvenile and adult subjects (see table 1). Yu et al. teach ARBs can reduce the rate of aortic dilatation and suggest future studies using antisense oligonucleotides against specific mRNA have a future role in MFS treatment (see page 76, 77 sec. 8 and page 78).
As shown by Salameh et al., TAA involves both the aortic root and ascending aorta (see pages 573-574).
	Mullick et al. teach angiotensinogen (AGT), also known as SERPINA8 or ANHU, is a member of the serpin family and is a component of the renin-angiotensin-aldosterone system (RAAS).  It is primarily produced in the liver and is released into the circulation where renin converts it into angiotensin I. Angiotensin I is 
subsequently converted into angiotensin II by angiotension converting enzyme (see paragraph 0003). Mullick et al. further teach antisense oligonucleotides targeted to angiotensinogen (AGT) that are capable of reducing expression of AGT, wherein administration includes parenteral routes (see paragraph 0467).  Mullick et al. teach the Genbank accession numbers to AGT and methods of making antisense oligonucleotides within a target region that bind to the ACT mRNA (see 0146-0154).
Mullick et al. teach reducing AGT levels in a subject is useful to treat diseases such as Marfan syndrome (see paragraph 0472). Mullick et al. teach the antisense can further comprise a GalNac conjugate (see 0014).
	It would have been obvious to one of ordinary skill in the art to use the methods of Mullick et al. to treat Marfan syndrome to reduce AGT levels for inhibition of progression of TAA and related conditions as taught by Yu et al.  It would have been obvious to one of skill in the art to make an antisense oligonucleotide, having SEQ ID Nos. 1 and 2, to use in methods of targeting AGT given Mullick et al. teach the gene sequence and methods of making antisense and determining optimal binding regions for efficient target gene inhibition.
	One of skill in the art would have been motivated to further identify the subject as having TAA given Yu et al. teach TAA is known to develop in subjects with Marfan syndrome.  One of skill in the art would have wanted to combine treatments such as an ARB because Yu et al. teach this treatment can help reduce TAA in any juvenile and adult subjects.  
	It would have been further obvious to administer the antisense at different days and doses in combination with an ARB to find the optimal conditions for treatment.
See MPEP §2144.05: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
	“[C]onducting clinical trials to test for an optimal dose for a drug ‘is generally a routine process[‘].” Eli Lilly and Co. v. Teva Pharmaceuticals USA, Inc., 619 F.3d 1329, 1342 (Fed. Cir. 2010). “In Mayo, the application of the natural law was merely routine optimization of drug dosage to maximize therapeutic effect.” Ariosa Dignostics, Inc. v. Sequenom, Inc., 809 F.3d 1282, 1293 (Fed. Cir. 2015) (Dyk, J., concurring).
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. For more information about the PAIR system, see http://pair-direct.uspto.gov.
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										
/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635